DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
Applicants filed a pre-appeal brief conference request on 01/25/2022. The conference was held and it was decided that prosecution would be reopened. This is the second final rejection in response to reopening the case.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 20200329535) in view of Sadakata (US 20110168694).
Regarding claim 1, Yun discloses a method for a cooktop (method of cooking device, title), the method comprising: 
automatically partitioning a variable cooking surface of the cooktop in an operating mode into a plurality of heating zones (sub-areas 411 and 412, Fig. 18b; where the apparatus divides the cooking area into sub-areas based on a preset option, par. 229), wherein the partitioning is performed along a partitioning direction (sub-areas are partitioned along a vertical direction, Fig. 18b), and wherein an extent of at least one of the plurality of heating zones in a peripheral region of the variable cooking surface is determined (option to further change the extent of the sub-areas with a compartment command, par. 193, Fig. 20c), and
assigning a heating parameter to each of the heating zones based on an absolute position on the variable cooking surface (set temperature level for each sub-area, claim 15); and 
assigning a group of heating elements of the variable cooking surface to a cooking utensil disposed on a selected one of the heating zones (determining heating coil group corresponding to the sub-area in which a cooking vessel is placed, claim 11), wherein the group of heating elements are configured to heat the cooking utensil based on the heating parameter of the selected heating zone (each sub-area has a set temperature and the determined heating coils are turned on, par. 211).
Yun does not disclose that the extent of the heating zones in the peripheral region of the cooking surface is determined by a selected cooking-utensil characteristic.
Sadakata discloses an induction stovetop where they change the extent of a pluralities of heatable regions in response to the size of the object to be heated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun to incorporate the teachings of Sadakata and allow the sub-areas to change size based on a characteristic of the object to be heated. Doing so would have the benefit of efficiently heating the objects (par. 5, Sadakata).
Regarding claim 2, Yun in view of Sadakata discloses the method of claim 1 for producing and/or operating the cooktop (method of operating a cooking apparatus, abstract).
Regarding claim 3, Yun in view of Sadakata discloses the method of claim 1, wherein the cooking surface is partitioned along a vertical and/or horizontal partitioning direction (Fig. 20a where the cooking surface is partitioned along a vertical and/or horizontal partitioning direction).
Regarding claim 4, Yun in view of Sadakata discloses the method of claim 1, wherein the selected cooking- utensil characteristic is a cooking-utensil extent (heated region changes depending on the size of the cooking vessel, par. 5, Sadakata).
Regarding claim 5, Yun in view of Sadakata discloses the method of claim 4, wherein the cooking-utensil extent corresponds to at least twice an extent of one of the heating elements of the cooktop in the peripheral region along the partitioning direction ().
Regarding claim 6, Yun in view of Sadakata discloses the method of claim 4, wherein the cooking-utensil extent is at least 16 cm along the partitioning direction (one of ordinary skill in the art would understand that a pot’s diameter can be 16 cm in size).
Regarding claim 8, Yun in view of Sadakata discloses the method of claim 1, further comprising determining the partitioning of the cooking surface during production of the cooktop (Fig. 17 where the partitioning is determined during manufacturing of the cooktop).
Regarding claim 9, Yun in view of Sadakata discloses the method of claim 1, wherein the partitioning is carried out in the operating mode in a variable manner depending on the selected cooking-utensil characteristic (partitioning changes based on size or location of the cooking utensil, par. 5, Sadakata).
Regarding claim 10, Yun in view of Sadakata discloses the method of claim 1, wherein, when viewed along the partitioning direction, the cooking surface is partitioned into a peripheral one of the heating zones and an inner one of the heating zones, and wherein the peripheral one of the heating zones is sized larger than the inner one of the heating zones (Fig. 18b, peripheral heating zone 411 is larger than inner zone 412).
Regarding claim 11, Yun in view of Sadakata does not disclose the method of claim 1, wherein in a further operating mode and deposition arrangement of at least two cooking utensils, the partitioning of the cooking surface into the heating zones is carried out separately for each of the at least two cooking utensils.
Sadakata discloses multiple patterns for heating multiple objects (Fig. 14, par. 65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun in view of Sadakata to incorporate the further teachings of Sadakata and have partitioning performed separately for situations where there are more than one cooking vessels. Doing so would have the benefit of efficiently heating multiple objects (par. 5, Sadakata).
Regarding claim 12, Yun in view of Sadakata discloses the method of claim 11, wherein the operating mode and the further operating mode are identical (method of partitioning is performed for multiple objects, par. 5, Sadakata).
Regarding claim 13, Yun in view of Sadakata discloses the method of claim 11, wherein cooking-utensil characteristics of the at least two cooking utensils are taken into account separately during the partitioning into the heating zones (position and size of the cooking vessel is taken into account during the partitioning, par. 5, Sadakata).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIMPSON A CHEN/Examiner, Art Unit 3761            

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761